DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-12) in the reply filed on 23 August 2022 is acknowledged.  The argument for traversal is on the ground(s) that the Office has failed to describe a materially different apparatus as the device of Invention II is for carrying out the method of Invention I.  This is not found persuasive because this is not what was asserted by the Office.  The standard for a restriction requirement is that inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as Claimed can be used to practice another and materially different process. (MPEP §806.05(e)). In this case, the method (Invention I) could be done by hand or be done without the use of a feed device (required by the Invention II).  Additionally, that an apparatus is “for carrying out a method” is not positively reciting the method steps but merely requiring that the apparatus be capable of performing the method steps.  The inventions are deemed to be distinct for these reasons.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn as they are deemed to be directed toward an unelected invention.  Claims 18-20 appear to have improper formatting as they recite “The device according to claim 11…” however, claim 11 is a method claim and not a device claim.  The Office is interpreting these claims to be directed toward the unelected apparatus claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said cut absorbent base" and “said cut intermediate layer” in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the contact surface" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim twice recites, “a feed device”.  It is unclear whether or not this is referring to the same feed device.  The Office is interpreting it as it being the same feed device.
Claim 11 recites the limitation "said transport device" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (JPS 6034370 A).  Citations below are in reference to the provided translation.
Regarding claim 1, Okamoto discloses a method for packaging fresh product (4), wherein said fresh product is introduced into a container (1) simultaneously (Description, paragraph 0001 lines 126-128, 178-182; fig. 5) with an absorbent base (3, 13; Description, paragraph 0001 line 101 – “nonwoven fabric”).

Regarding claim 2, Okamoto discloses wherein said fresh product (4) includes meat and sausage products (Description, paragraph 0001 lines 71-88, “minced meat”).

Regarding claim 9, Okamoto discloses wherein said absorbent base (3, 13) is drawn off from a roll (10) of a feed device (fig. 5, #15, 10, 18-29) and is conveyed in a direction of transport, and said fresh product (4) is applied with a feed device (fig. 5, #15, 10) onto said absorbent base (3, 13) and conveyed together with said absorbent base in said direction of transport (via #31, 32, 33, 39-42, 46-49).

Regarding claim 10, Okamoto discloses wherein said absorbent base (3, 13) and/or an intermediate layer are cut (paragraph 0001 – lines 166-185) from respective web cuttings into individual cuttings before said fresh product and said absorbent base or said fresh product with said absorbent base and said intermediate layer are introduced into said container (fig. 5; cutting happens at #54 on belt #17, introduction happens later at end of belt #55).

Regarding claim 11, Okamoto discloses wherein said absorbent base (3, 13) and/or an intermediate layer are fed at the beginning of a transport device (fig. 5, #10, 20-29, 31, 32, 33, 39-42, 46-49), and conveyed along by said transport device in a direction of transport.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JPS 6034370 A) in view of Larsonneur et al. (US Patent 5,320,895) hereinafter referred to as Larsonneur.
Regarding claim 1, Okamoto discloses a method for packaging fresh product (4), wherein said fresh product is introduced into a container (1) simultaneously (Description, paragraph 0001 lines 126-128, 178-182; fig. 5) with an absorbent base (3; Description, paragraph 0001 line 101 – “nonwoven fabric”).
Wherein the Applicant may argue that Okamoto doesn’t disclose an absorbent base the Office alternatively points to Larsonneur.
Larsonneur teaches a method for packaging fresh product (14) into a container (10) with an absorbent base (18; alternatively 104 and 108).
Given the teachings of Larsonneur, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the parchment (nonwoven fabric) of the method of Okamoto to comprise an absorbent base and intermediate layer pad as in Larsonneur.  Both Okamoto and Larsonneur are concerned with packaging of fresh products (e.g. meat) in containers and made suitable for display.  Larsonneur teaches an alternative liner (11; alternatively 100) that helps to make such products suitable for display and provide a cleaner and more attractive product (col. 1 lines 13-34).

Regarding claim 2, Okamoto discloses wherein said fresh product (4) includes meat and sausage products (Description, paragraph 0001 lines 71-88, “minced meat”).

Regarding claim 3, Okamoto discloses wherein a layer (13) is arranged in contact with said fresh product prior to the introduction, but fails to disclose wherein an intermediate layer is arranged between said absorbent base and said fresh product prior to the introduction.
However, Larsonneur teaches wherein an intermediate layer (16; alternatively 102) is arranged (figs. 1, 10-11) between said absorbent base (18; alternatively 104 and 108) and said fresh product (14) prior (figs. 1, 10-11) to the introduction (col. 1 lines 43-47; col. 3 lines 59-64; col. 7 lines 6-11; fig. 2, 8).
Given the teachings of Larsonneur, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the parchment (nonwoven fabric) of the method of Okamoto to comprise an absorbent base and layered pad as in Larsonneur.  Both Okamoto and Larsonneur are concerned with packaging of fresh products (e.g. meat) in containers and made suitable for display.  Larsonneur teaches an alternative liner (11; alternatively 100) that helps to make such products suitable for display and provide a cleaner and more attractive product (col. 1 lines 13-34).

Regarding claim 4, Okamoto as modified Larsonneur above discloses wherein said absorbent base (Larsonneur - 18; alternatively 104 and 108) and said intermediate layer (Larsonneur - 16; alternatively 102) are each drawn off from a roll (Okamoto – 10; Larsonneur – 142 and 188 respectively) or from a common roll and conveyed in said direction of transport (Okamoto – fig. 5; Larsonneur – fig. 10 and 11), and said fresh product (Okamoto - 4; Larsonneur - 14) is applied onto said intermediate layer (Okamoto – 13; Larsonneur - 16; alternatively 102), where said fresh product is first applied onto said intermediate layer and said absorbent base is thereafter introduced under said intermediate layer, or said intermediate layer and said absorbent base are placed on top of one another (Larsonneur – figs. 10-11) and said fresh product is then deposited onto said intermediate layer and said absorbent base (Okamoto – fig. 5; Larsonneur – figs. 2 and 8).
Given the teachings of Larsonneur, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the parchment (nonwoven fabric) of the method of Okamoto to comprise an absorbent base and intermediate layer joining method as in Larsonneur.  Both Okamoto and Larsonneur are concerned with packaging of fresh products (e.g. meat) in containers and made suitable for display.  Larsonneur teaches an alternative liner (11; alternatively 100) that helps to make such products suitable for display and provide a cleaner and more attractive product (col. 1 lines 13-34).  Joining the different layers together ahead of providing the fresh product would ensure that the pad was in a completed form and ready to receive the fresh product.

Regarding claim 5, Okamoto as modified Larsonneur above discloses wherein said cut absorbent base (Larsonneur - 18; alternatively 104 and 108) has a smaller area (Larsonneur - figs. 3, 5 and/or 7) than said cut intermediate layer (Larsonneur - 16; alternatively 102) and the width and/or length of said cut absorbent base is shorter than the width and/or length of said cut intermediate layer (Larsonneur - figs. 3, 5 and/or 7).

Regarding claim 6, Okamoto as modified Larsonneur above discloses wherein said absorbent base (Larsonneur - 18; alternatively 104 and 108) comprise an absorbent body (Larsonneur - 18; alternatively 104 and 108).

Regarding claim 7, Okamoto as modified Larsonneur above discloses wherein said absorbent base (Larsonneur - 18; alternatively 104 and 108) comprises nonwoven material (Okamoto - Description, paragraph 0001 line 101 – “nonwoven fabric”; Larsonneur – col. 4 lines 65-67 – “The layers 108 are produced on a Fourdrinier paper making machine”.  This process relies on pulping of material and pressing it together in a non-woven manner).
Given the teachings of Okamoto and Larsonneur, it would have been obvious to make the absorbent base out of a nonwoven material.  Doing so would allow for easy production by not needing the material to be woven and provide the desired absorbency properties.
Wherein the Applicant may argue that a nonwoven material for the absorbent base material is not specifically disclosed, the Office alternatively takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the absorbent base comprise nonwoven material.  Doing so was widely known and used in the art for reasons of ease of construction and inexpensiveness of cost.

Regarding claim 8, Okamoto as modified Larsonneur above discloses wherein plastic material (Larsonneur – 16, 17, 102, 106, col. 1 lines 28-30, col. 5 lines 7-10) is applied onto said absorbent body (Larsonneur - 18; alternatively 104 and 108) at least on one side (Larsonneur - fig. 3), where the contact surface of said absorbent base is configured such that no moisture can be absorbed by said absorbent body via said contact surface (Larsonneur - col. 4 lines 1-4), said plastic material on said contact surface is not perforated to absorb moisture (Larsonneur – col. 4 lines 1-9; fig. 3), and said plastic material is perforated (Larsonneur – 22) on the underside facing away from said fresh product (Larsonneur – col. 4 lines 1-25; fig. 3).
Given the teachings of Larsonneur, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the parchment (nonwoven fabric) of the method of Okamoto to comprise an absorbent base and plastic layer as in Larsonneur.  Both Okamoto and Larsonneur are concerned with packaging of fresh products (e.g. meat) in containers and made suitable for display.  Larsonneur teaches an alternative liner (11; alternatively 100) that helps to make such products suitable for display and provide a cleaner and more attractive product (col. 1 lines 13-34).

Regarding claim 9, Okamoto as modified Larsonneur above discloses wherein said absorbent base (Okamoto – 3, 13; Larsonneur - 18; alternatively 104 and 108) is drawn off from a roll (Okamoto – 10; Larsonneur – 142) of a feed device (Okamoto – fig. 5, #15, 10, 18-29; Larsonneur – fig. 10) and is conveyed in a direction of transport, and said fresh product (Okamoto – 4) is applied with a feed device (Okamoto – fig. 5, #15, 10) onto said absorbent base (Okamoto – 3, 13; Larsonneur - 18; alternatively 104 and 10) and conveyed together with said absorbent base in said direction of transport (via Okamoto – #31, 32, 33, 39-42, 46-49).
Given the teachings of Larsonneur, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the parchment (nonwoven fabric) of the method of Okamoto to comprise an absorbent base and layered pad as in Larsonneur.  Both Okamoto and Larsonneur are concerned with packaging of fresh products (e.g. meat) in containers and made suitable for display.  Larsonneur teaches an alternative liner (11; alternatively 100) that helps to make such products suitable for display and provide a cleaner and more attractive product (col. 1 lines 13-34).

Regarding claim 10, Okamoto as modified Larsonneur above discloses wherein said absorbent base (Okamoto – 3, 13; Larsonneur - 18; alternatively 104 and 108) and/or an intermediate layer are cut (Okamoto – paragraph 0001 – lines 166-185; Larsonneur - #164, 166) from respective web cuttings into individual cuttings before said fresh product and said absorbent base or said fresh product with said absorbent base and said intermediate layer are introduced into said container (Okamoto – fig. 5; cutting happens at #54 on belt #17, introduction happens later at end of belt #55; Larsonneur – figs. 1-2 and 6, 8).

Regarding claim 11, Okamoto as modified Larsonneur above discloses wherein said absorbent base (Okamoto – 3, 13; Larsonneur - 18; alternatively 104 and 108) and/or an intermediate layer (Larsonneur - 16; alternatively 102) are fed at the beginning of a transport device (Okamoto – fig. 5, #10, 20-29, 31, 32, 33, 39-42, 46-49; Larsonneur – figs. 10-11), and conveyed along by said transport device in a direction of transport.

Regarding claim 12, Okamoto as modified Larsonneur above discloses wherein said absorbent base (Okamoto – 3, 13; Larsonneur - 18; alternatively 104 and 108) and an intermediate layer (Larsonneur - 16; alternatively 102) are attached to one another prior to the introduction of said fresh product (Larsonneur – figs. 10-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the field of meat packaging and the methods of making padded packaging material that accompanies meat in packaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731